NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

KEITH BRADLEY and PRISCILLA                )
BRADLEY,                                   )
                                           )
              Appellants,                  )
                                           )
v.                                         )    Case No. 2D17-3764
                                           )
SARASOTA COUNTY, a political               )
subdivision of the State of Florida,       )
                                           )
              Appellee.                    )
                                           )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for
Sarasota County; Andrea McHugh,
Judge.

Carl E. Patrick, Fairlawn, Ohio, for
Appellants.

Stephen E. De Marsh, County Attorney,
Bora S. Kayan and Scott T. Bossard,
Assistant County Attorney, Sarasota, for
Appellee.



PER CURIAM.


              Affirmed.


KHOUZAM, CRENSHAW, and ATKINSON, JJ., Concur.